Case 7:18-cv-10204-PMH Document 94 Filed 07/03/19 Page 1of3

WILSON, ELSER, MOSKOWITZ

EDELMAN & DICKER LLP

Attorneys for Defendants

1133 Westchester Avenue

White Plains, NY 10604

(914) 323-7000

Attn: Janine A. Mastellone, Esq.
John M. Flannery, Esq.
John B. Martin, Esq.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
SAMUEL INDIG, LEAH INDIG, MEIR KAHANA, : Case No: 18-cv-10204
and ROBERT KLEIN, and NAFTALI KLEIN, :
: REPLY DECLARATION OF
Plaintiffs, : JANINE A. MASTELLONE IN
: FURTHER SUPPORT OF
-against- : MOTION TO DISMISS

 

: PLAINTIFFS’ FIRST
THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS : AMENDED COMPLAINT
ZUMMO, LEON HARRIS and DORIS ULMAN, :
Defendants.

 

 

JANINE A. MASTELLONE hereby declares pursuant to the penalty of perjury and 28
U.S.C. §1746 as follows:

1. I am a partner with the law firm Wilson, Elser, Moskowitz, Edelman & Dicker LLP,
attorneys for defendants the Village of Pomona, Brett Yagel (“Mayor Yagel”), Louis Zummo
(“Mr. Zummo”), Leon Harris (“Mr. Harris”) and Doris Ulman (“Ms. Ulman”) (collectively,
“defendants” or “the Village”), in the above-captioned action.

2. I submit this reply declaration in further support of defendants’ motion to dismiss

the amended complaint (D.E. #62) filed by plaintiffs Samuel Indig (“Mr. Indig”), Leah Indig

7789206v.1
Case 7:18-cv-10204-PMH Document 94 Filed 07/03/19 Page 2 of 3

(“Mrs. Indig”) Meir Kahana (Mr. Kahana”), Robert Klein (“Mr. Klein”) and Naftali Klein
(“Naftali”) (collectively, “plaintiffs”).

3, In opposition to defendants’ motion, plaintiffs assert for the first time that plaintiffs
have not submitted adequate documentation of the convictions of Mr. Kahana and Naftali Klein
arising from the incidents underlying plaintiffs’ claims in the instant litigation. In response,
plaintiffs submit the annexed records of those convictions, which are public records subject to
judicial notice, are integral to the amended complaint insofar as they memorialize the Village Code
enforcement actions set forth in the complaint, and hence are properly considered on this motion
to dismiss. See Sheri Torah, Inc. v. Vill. of S. Blooming Grove, 2013 U.S. Dist. LEXIS 49797, *4-
5 nl (S.D.N.Y. Mar. 28, 2013); Lang v. Town of Tusten, 2015 U.S. Dist. LEXIS 126856, *7
(S.D.N.Y. Aug. 6, 2015).

4, Annexed hereto as Exhibit L is a copy of the certificate of conviction of Mr.
Kahana in People v. Kahana, under case number 17080238 in Haverstraw Town Court. The
certificate reflects that, on January 9, 2018, Mr. Kahana was convicted of having an unfenced pool
on his property and sentenced to pay a $200.00 fine. The certificate of conviction further reflects
that the case was “disposed” on the same date, presumably because, as recounted in the
undersigned’s declaration dated May 22, 2019, and on information and belief, Mr. Kahana pleaded
guilty and hence reached a “disposition” of the case.

3. Annexed hereto as Exhibit M are copies of the certificates of conviction of Naftali
Klein in People v. Klein, under case number 18010040 in Haverstraw Town Court. The certificates
reflect that, on April 29, 2019, Naftali Klein was convicted of failing to comply with a stop work

order and sentenced to pay a fine of $750.00, and was also convicted of performing work without

7789206v.1
Case 7:18-cv-10204-PMH Document 94 Filed 07/03/19 Page 3 of 3

a permit or CO and sentenced to pay a $3,000.00 fine. As noted in the undersigned’s declaration
dated May 22, 2019, and in Exhibit F to that declaration, Naftali Klein was convicted after trial.

WHEREFORE, for the reasons set forth in the accompanying reply memorandum of law,
defendants’ initial moving papers and other supporting documents, the motion to dismiss
plaintiffs’ first amended complaint, with prejudice, should be granted in its entirety.

I declare that the foregoing is true and correct. Executed this 3rd day of July 2019.

tpg >t /—_

[Jopine #/ Mastellone

  

7789206v. 1
